Appeal by petitioners in the above-entitled proceedings from an order of the Supreme Court, Sullivan County, Special Term, which denied petitioners’ applications to have declared null and void certain certificates of the Liberal party nominating candidates for town offices in the Town of Thompson, Sullivan County, for the General Election to be held November 3, 1959.
Several issues have been raised but we regard the following as decisive. It seems to be conceded by all parties that the so-called County Committee of the Liberal party in Sullivan County consists of only 11 members. It follows as a matter of course that such committee was not constituted in compliance with section 12 of the Election Law, there being 50 election districts in Sullivan County. Section 12 of the Election Law provides: “ The county committee of each party shall be constituted by the election in each election district within each county of at least two members”. This language is mandatory (cf. § 14). Since the committee in question was not legally constituted for the Liberal party in Sullivan County any action it undertook thereafter such as the election of an executive committee was of necessity null and void, and in turn adversely affects a certificate of nomination to the same degree. In view of this we find it unnecessary to pass upon any other issues that have been raised.
Orders reversed, on the law and facts, without costs, and the relief sought in the petitions granted.
Foster, P. J., Bergan, Gibson and Herlihy, JJ., concur.